       Case 3:15-cv-00318-SDD-RLB       Document 595     03/31/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA



JOSEPH LEWIS, JR., ET AL.                     CIVIL DOCKET NO.: 3:15-CV-318

VERSUS                                        JUDGE: SHELLY DICK

BURL CAIN, ET AL.                                 MAGISTRATE: RICHARD BOURGEOIS




                                       ORDER

      Considering the Court’s recent Opinion, this matter is hereby temporarily STAYED

and ADMINISTRATIVELY CLOSED pending a docket review and preparation for the

remedy phase. This matter shall be re-opened upon the setting of a Status Conference

to discuss how the remedial phase will proceed.

      IT IS SO ORDERED.

      Baton Rouge, Louisiana, this 31st day of March, 2021.


                                             S
                                       ________________________________
                                       SHELLY D. DICK
                                       CHIEF DISTRICT JUDGE
                                       MIDDLE DISTRICT OF LOUISIANA
